Judgment affirmed.

Greenwood & Son sued Guernsey for damages, alleging that they contracted with him to erect a house, it being specially agreed that there was to be a brick wall of certain dimensions to be put to a certain depth in the ground and run four feet above the level of a branch which flowed adjacent to the wall, which wall-constituted the main foundation and support of the building; and that Guernsey did not construct this wall according to contract nor in a workmanlike manner, in consequence of which, being insufficient to support the weight of the house, it fell down, broke and gave way, so that the house careened and fell over, etc. There was a *447verdict for the plaintiffs, and it was agreed that the amount of it was sustained by the evidence on the subject of damages. Tbe defendant excepted to tbe denial of a new trial, bis motion being on tbe general grounds, and because tbe court erred in refusing to charge as stated in tbe head-note.
Gustin, Guerry & Hall, for plaintiff in error.
Dessau & Bartlett, contra.